Citation Nr: 1404425	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-01 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to an initial compensable disability evaluation for the service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by the RO.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is associated with the Veteran's claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks a compensable evaluation for the service-connected bilateral hearing loss disability. 

At the August 2012 hearing, the Veteran testified that his hearing loss disability had increased in severity since his most recent VA examination in August 2009. 

Accordingly, a new VA examination to determine the severity of the bilateral service-connected hearing loss disability is required.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

During the August 2012 hearing, the Veteran reported that he received treatment at the VA Medical Center (VAMC) in May or June 2012.  As noted, the electronic Virtual VA records file was reviewed, but did not contain any VA treatment records pertinent to this appeal. 

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file any outstanding VA records to ensure completeness of the record.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he provide information referable to all VA and non-VA treatment received for his service-connected bilateral hearing loss disability since 2009.  

After securing any necessary authorization for release of information, the RO should obtain copies of all outstanding records from any identified health care provider.  A specific request should be made for records from the VAMC.  

If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).

2.  Once the above actions have been completed, the RO should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected bilateral hearing loss disability. 

The claims folder should be made available to the examiner for review.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail. 

The examination should encompass pure tone threshold testing (in decibels) and Maryland CNC speech recognition testing.  The examiner should also comment on the functional effects of the Veteran's hearing loss disability on his occupational status and his everyday life, including his ability to secure and follow a substantially gainful occupation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

The examiner should provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.  All opinions and conclusions expressed must be supported by a complete explanation in a typewritten report.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


